Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J), rendered August 5, 2002. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree, robbery in the second degree (three counts) and robbery in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of one count each of robbery in the first degree (Penal Law § 160.15 [3]) and robbery in the third degree (§ 160.05), and three counts of robbery in the second degree (§ 160.10 [2] [a]). Although the contention of defendant that his plea was not knowingly, voluntarily, and intelligently entered survives his waiver of the right to appeal, defendant did not preserve that contention for our review (see People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]; see also People v Royal, 306 AD2d 886, 886-887 [2003], lv denied 100 NY2d 624 [2003]; People v Jackson, 278 AD2d 875 [2000], lv denied 96 NY2d 759 [2001]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Wisner, J.P., Hurlbutt, Kehoe, Martoche and Lawton, JJ.